FILED
                            NOT FOR PUBLICATION                             JUN 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


QINGSHENG CHAI,                                  No. 10-72725

              Petitioner,                        Agency No. A099-900-159

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 4, 2014
                              Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and KORMAN, Senior District
Judge.**


       Chai petitions for review of the determinations of the Board of Immigration

Appeals (BIA) that he failed to establish facts qualifying him for asylum and

withholding of removal. We review for substantial evidence and will reverse only

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
if the record compels a contrary conclusion. Singh-Kaur v. INS, 183 F.3d 1147,

1149-50 (9th Cir. 1999).

      Assuming past persecution, the record does not compel the conclusion that

Chai established a nexus between the harm he suffered and one of the statutorily

protected grounds. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.

2001). While Chai confronted Family Planning officials, he did so with the belief

and making the accusation that they had taken a bribe. The BIA thus concluded

that Chai was then detained and mistreated on account of this accusation, which

was the only central reason for the persecution. Chai’s own testimony supports

this conclusion, as he stated he was warned by the Family Planning officials not to

“expose the bribery of the director.” Therefore, absent evidence compelling the

conclusion that Chai was harmed based on his opposition to China’s coercive

population control policy, he has not established a nexus to a protected ground.

      Chai also did not establish a nexus to a protected ground by exposing

government corruption. Chai accused the Family Planning Director of taking a

bribe, but there is no evidence in the record that there was actual government

corruption and that the harm occurred in retaliation to that exposure. The BIA

concluded that the harm which occurred was the result of a purely personal dispute




                                          2
based on the bribery accusations; the record does not compel a different

conclusion. See Perez-Ramirez v. Holder, 648 F.3d 953, 957 (9th Cir. 2011).

      Substantial evidence also supports the BIA’s conclusion that Chai does not

have a well-founded fear of future persecution. Chai has not shown any “‘credible,

direct, and specific evidence’” in the record that would support “a reasonable fear

of persecution.” Acewicz v. INS, 984 F.2d 1056, 1061 (9th Cir. 1993).

      Accordingly, because Chai failed to demonstrate past persecution or a

well-founded fear of future persecution on account of a protected ground, we deny

the petition for review as to his asylum and withholding of removal claims. See

INS v. Elias–Zacarias, 502 U.S. 478, 482-83 (1992).

      PETITION DENIED.




                                          3